Citation Nr: 0711488	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-03 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas

THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at Baxter Regional Medical Center from June 
12, 2003, to June 14, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 decision of the 
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System (VAMC) in Little Rock, Arkansas.  In this 
decision, the VAMC granted entitlement to reimbursement for 
unauthorized medical expenses incurred at a private facility 
from June 10 to June 11, 2003.  However, reimbursement for 
unauthorized medical expenses for the period from June 12 to 
June 14, 2003 was denied.  The veteran appealed the denial of 
these latter expenses.  

In July 2005, the Board remanded the case to the VAMC for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in September 
2005.  

In March 2007, the veteran's representative submitted 
additional evidence directly to the Board, and waived the 
right to initial review by the VAMC.  See 38 C.F.R. § 20.1304 
(2006).  


FINDINGS OF FACT

1.  The veteran was treated at Baxter Regional Medical Center 
from June 10, 2003 to June 14, 2003, for a non-service-
connected disability.  

2.  The AOJ reimbursed the veteran for the medical services 
provided from June 10, 2003 to June 11, 2003, but denied 
reimbursement for the expenses incurred after that date.  

3.  The private medical expenses incurred during the 
veteran's hospitalization from June 10, 2003, to June 14, 
2003, were for a continued medical emergency; the veteran did 
not sufficiently stabilize during his period of 
hospitalization to allow transfer to a VA facility prior to 
June 14, 2003.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Baxter 
Regional Medical Center from June 12, 2003, to June 14, 2003, 
have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.1000-8 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, VA provided the veteran VCAA notice by letter 
dated in August 2005.  Regardless, we observe that, while 
VA's duty to notify and assist has been significantly 
expanded under the VCAA, the United States Court of Appeals 
for Veterans Claims (Court) ruled in Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002), that the provisions of the VCAA 
are not applicable where the law, not the factual evidence, 
is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the Court held that the provisions of the VCAA are 
not applicable to statutes and regulations, which concern 
special provisions relating to VA benefits, and those 
statutes and regulations contain their own notice provisions.  


II.  Factual Background.

The veteran seeks payment or reimbursement for the cost of 
unauthorized medical service provided by the University 
Hospital and associated providers (hereinafter referred to as 
the private hospital) from June 12, 2003, to June 14, 2003, 
for in-patient services rendered.  The AOJ determined in July 
2003 that the veteran was clinically stable for transfer to a 
VA hospital on June 11, 2003, and granted reimbursement of 
expenses incurred from June 10, 2003 to June 11, 2003.  

Of record are treatment records from Baxter Regional Medical 
Center.  These records indicate that the veteran was seen and 
evaluated on nephrology critical care rounds on June 11, 2003 
in ICU for his malignant hypertension, end stage renal 
disease, secondary to cholesterol embolism, and other 
comprehensive medical problems with recent bypass surgery 
after which he went into renal failure; it was noted that he 
was currently anemic with nausea and vomiting, uremia, and 
lack of appetite and failure to thrive.  After control of 
hypertension and Zofran administration, some of the veteran's 
symptoms improved.  He remained in renal failure.  With other 
signs and symptoms of end stage renal disease, with blood 
pressure control still requiring IV medications and beat to 
beat arterial line monitoring in the critical care unit.  A 
progress note, dated June 11, 2003, indicates that the 
veteran's nurse stated that the veteran was not stable for 
transfer to VA at this time; she stated that she would ask 
the veteran if he wished to transfer when he was stable and 
awake.  On June 12, 2003, it was noted that the VA was 
contacted; they indicated that the veteran was being placed 
on a waiting list for transfer, and he was waiting for bed 
assignment.  

In a progress note dated June 12, 2003, it was noted that the 
veteran was more stable from admission.  However, upon review 
of the symptoms, it was noted that the veteran was 
symptomatic, nausea, vomiting, anemia, and moderate to severe 
degree of malnutrition with weight loss.  It was noted that 
they would plan for peritoneal dialysis catheter placement 
and temporary hemodialysis with Perma-Cath.  It was noted 
that the veteran was acutely ill, requiring these 
interventions over the last few days, and he had been 
progressively getting worse.  It was further noted that the 
veteran still required intermittent monitoring of his blood 
pressure, because of labile hypertension and wean off of IV 
antihypertensives.  The veteran was seen and reevaluated the 
second time on dialysis.  The veteran was scheduled to 
continue dialysis and transfusion.  The veteran was 
transferred back to ICU for further care.  

On June 13, 2003, the veteran was seen in nephrology critical 
care rounds in ICU after his angiogram of the renal arteries.  
He underwent an abdominal aortogram with selective bilateral 
renal angiography.  The attending physician noted that the 
veteran was currently exhibiting progressively worsening 
renal failure with uremia, malnutrition, poor appetite, 
nausea and vomiting.  Dialysis was initiated the previous 
day.  In another note, dated June 13, 2003, a social worker 
at Baxter spoke to a nurse in the dialysis unit at the VA in 
Little Rock, indicating that they expected the veteran on 
June 16, 2003 to dialyze with nephrology assessment.  On June 
14, 2003, the veteran was seen and evaluated on acute 
dialysis rounds.  He was still in the ICU unit.  

Received in March 2007 was a medical statement from Dr. Lance 
R. L., dated in December 2005, indicating that the veteran 
was a patient at the Mountain Home Community based out 
patient clinic.  He noted that, on June 9, 2003, the veteran 
presented to his office with a complaint of persistent 
nausea, somnolence and anorexia.  Dr. L. noted that the 
veteran had a diagnosis of ESRD and was in need of dialysis, 
and he requested an admit to 5B diagnostics.  Dr. L. observed 
that, as he had been unable to arrange dialysis at the Little 
Rock VA hospital and his condition was unstable, the veteran 
was admitted to Baxter Regional Medical Center in Mountain 
Home, AR on June 10, 2003 for renal failure and hypertension.  
After placement of a peritoneal dialysis catheter and right 
sided PermCath, the veteran was acutely dialyzed on June 12, 
2003 and returned to the ICU unit.  On June 13, 2003, Dr. C. 
performed an abdominal aortogram with selective bilateral 
renal angiography to evaluate possible renal artery stenosis 
with an abnormal MRA indicating at least a moderately severe 
stenosis of the left renal artery.  Dr. L. stated that the VA 
hospital was evidently on diversion at this time and the 
veteran was discharged from Baxter Regional Medical Center on 
June 14, 2003 to follow up at the VA in LR on June 16, 2003 
for dialysis.  


III.  Legal Analysis.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002 (emphasis added).

The VAMC denied the veteran's claim for reimbursement of 
unauthorized medical expenses incurred at Baxter Regional 
Medical Center from June 12, 2003 through June 14, 2003 based 
on the finding that the veteran was in stable condition and 
could have transferred to a VA medical facility.  

The apparent basis for the VAMC decision was the opinion 
reached by a Fee Basis Coordinator, who concluded that review 
of the Baxter Regional records showed that the veteran was 
stable for transfer to VAMC.  However, as conceded by VAMC, 
there were no available beds available at the VAMC facility.  
Nevertheless, VAMC asserted that the lack of available beds 
is not a cited criterion for VA authority to pay a non-VA 
bill incurred by a patient (veteran).  In other words, when, 
the veteran could be transferred to a VA facility, VA's 
responsibility to pay a non-VA bill under section 38 C.F.R. 
§ 17.1002(d) of the Millennium Act ceases.  

VA's General Counsel has issued a non-binding advisory 
opinion that VA may deny reimbursement under 38 U.S.C.A. 
§ 1725 after the point in time when a veteran may be 
transferred safely, even though VA cannot accept the transfer 
because it does not have a bed.  VAOPGCADV 11-2005 (Nov. 16, 
2005).  However, this case involves more than the lack of an 
available bed at any nearby VA facility.  This case involves 
circumstances that would have not rendered transfer to a VA 
facility safe until June 14, 2003.  Simply put, if the 
veteran had been transferred on June 11, 2003, (which is when 
the Fee basis clinic coordinator described the veteran as 
being stable), the veteran would have effectively been 
without VA treatment until June 16, 2003, which is when the 
records indicate that the VA in Little Rock expected the 
veteran to be seen for dialysis.  This fact also supports the 
conclusion that the emergent nature of the veteran's 
condition did not cease prior to June 14, 2003.  

Both VA and Dr. L. offered opinions on this matter.  
According to a Fee Basis clinical Coordinator who reviewed 
the claims file, the veteran became stable for transfer to a 
VA Medical Center on June 11, 2003.  According to Dr. L., the 
VA hospital was in diversion at the time of the veteran's 
hospitalization, and such transfer would have been 
inappropriate at that time.  

The Board assigns Dr. Lincoln's opinion greater evidentiary 
weight to that of the Fee basis clinic coordinator.  First, 
having been the attending physician on the dates in question, 
Dr. L. is in the best position to offer an opinion on the 
matter at issue.  He evaluated the veteran from June 10, 
2003, to June 14, 2003, and understood well whether the 
veteran's medical condition precluded his transfer to a VA 
facility.  Second, his opinion is supported by the clinical 
evidence of record, which shows that at the time in question, 
the veteran remained in the ICU unit; he required continued 
dialysis and transfusion for symptoms associated with renal 
failure.  Throughout the period of hospitalization, it was 
noted that the veteran was exhibiting progressively worsening 
renal failure, during which medical professionals closely 
monitored the veteran.  

Based upon the medical evidence of record, including the most 
recent statement from the veteran's private physician, the 
Board is of the opinion that the veteran was not clinically 
stable for transfer to a VA facility prior to his release 
from Baxter Regional Medical Center prior to June 14, 2003.  
The December 2005 analysis of the veteran's hospitalization 
by the non-VA physician is sufficiently probative to warrant.  
The Board also notes that on June 13, 2003, there was a 
report of severe nausea, malnutrition and uncontrolled 
hypertension, factors that support the private medical 
opinion.  The opinion of the fee basis coordinator is just an 
opinion without supporting data and is far less probative.  
In fact, an actual determination by the Fee Basis physician 
does not seem to be of record.  Rather there is a letter from 
the Central Business Office and a statement from an accounts 
manager as to what the opinion had been.  It is difficult to 
accord probative value t an opinion that is not of record.  A 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Here, the record 
does not even contain the opinion.

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at Baxter Regional Medical Center from June 12, 
2003, to June 14, 2003.  

ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided by Baxter Regional 
Medical Center from June 12, 2003, to June 14, 2003, is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


